Case 1:20-cv-00427-JB-B Document 19 Filed 05/06/21 Page 1 of 9                    PageID #: 617




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

AKRIDGE FAMILY DENTAL, INC.,                     )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )
                                                   CIVIL ACTION NO. 1:20-00427-JB-B
                                                 )
THE CINCINNATI INSURANCE COMPANY,                )
                                                 )
                      Defendant.                 )

                                             ORDER

       This matter is before the Court on Defendant The Cincinnati Insurance Company's

(“Defendant”) Motion to Dismiss Plaintiff's Complaint (“Motion”). (Doc. 6). The Motion has been

briefed and a hearing was held on January 28, 2021. Upon due consideration of the filed

documents, relevant law and argument at the hearing, the Court finds that Defendant’s Motion

is due to be GRANTED.

I. BACKGROUND

       Plaintiff Akridge Family Dental, Inc. (“Plaintiff”) sued Defendant in connection with

Defendant’s reservation of rights concerning claims for insurance coverage for losses Plaintiff

alleges it sustained because of the COVID-19 pandemic. (Doc. 1).

       Plaintiff is a dental practice in Mobile, Alabama insured under Defendant’s policy (the

“Policy”). (Id. at 1-2). Plaintiff’s Building and Personal Property Coverage provides: “[w]e will

pay for direct ‘loss’ to Covered Property at the ‘premises’ caused by or resulting from any Covered

Cause of Loss.” (Doc. 1-2, PageID.27). As relevant here, the Policy provided Business Income,




                                                1
Case 1:20-cv-00427-JB-B Document 19 Filed 05/06/21 Page 2 of 9                   PageID #: 618




Civil Authority and Extra Expense coverage. (Id. at 2, 5). The Policy defined those three

coverages:

   (1) Business Income

       We will pay for the actual loss of “Business Income” and “Rental Value” you
       sustain due to the necessary “suspension” of your “operations” during the “period
       of restoration”. The “suspension” must be caused by direct “loss” to property at
       a “premises” caused by or resulting from any Covered Cause of Loss.


(Doc. 1-2 at 20) (emphasis added).

   (2) Extra Expense

       (a) We will pay Extra Expense you sustain during the “period of restoration”. Extra
           Expense means necessary expenses you sustain (as described in Paragraphs
           (2)(b), (c) and (d)) during the “period of restoration” that you would not have
           sustained if there had been no direct “loss” to property caused by or resulting
           from a Covered Cause of Loss.


(Id. at 21) (emphasis added).

   (3) Civil Authority

       When a Covered Cause of Loss causes damage to property other than Covered
       Property at a “premises[,”] we will pay for the actual loss of “Business Income”
       and necessary Extra Expense you sustain caused by action of civil authority that
       prohibits access to the “premises[,”] provided that both of [the specified
       conditions] apply.

       (a)    Access to the area immediately surrounding the damaged property is
              prohibited by civil authority as a result of the damage; and
       (b)    The action of civil authority is taken in response to dangerous physical
              conditions resulting from the damage or continuation of the Covered
              Cause of Loss that caused the damage, or the action is taken to enable a
              civil authority to have unimpeded access to the damaged property.

(Id.) (emphasis added).




                                               2
Case 1:20-cv-00427-JB-B Document 19 Filed 05/06/21 Page 3 of 9                     PageID #: 619




       The “period of restoration” in the Policy is defined as:

               11.     “Period of restoration” means the period of time that:
                       a. Begins at the time of direct “loss”.
                       b. Ends on the earlier of:
                              (1) The date when the property at the “premises” should
                                  be repaired, rebuilt or replaced with reasonable speed
                                  and similar quality; or
                              (2) The date when business is resumed at a new permanent
                                  location.
                       c. “Period of restoration” does not include any increased period
                       required due to the enforcement of or compliance with any
                       ordinance or law that:
                              (1) Regulates the construction, use or repair, or requires
                                  the tearing down of any property; or
                              (2) Requires any insured or others to test for, monitor,
                                  clean up, remove, contain, treat, detoxify or neutralize,
                                  or in any way respond to or assess the effects of
                                  “pollutants”.

(Doc. 1-2, PageID.40 – 41) (emphasis added).

       As highlighted above, each coverage is dependent upon a “Covered Cause of Loss.” The

Policy defines “Covered Causes of Loss” as a “direct ‘loss’ unless the ‘loss’ is excluded or limited

in this Coverage Part.” (Id. at 7). “‘Loss’ means accidental physical loss or accidental physical

damage.” (Id. at 40). The Policy does not specifically exclude losses caused by the spread of

viruses or communicable diseases. (Doc. 1 at 5).

       The Complaint alleges the World Health Organization declared the COVID-19 virus a

global pandemic on March 11, 2020. (Id. at 7). On March 19, 2020, the Alabama State Health

Officer required “all elective dental and medical procedures” be delayed. (Id. at 10). This order

was amended on March 27, 2020, permitting only dental “procedures necessary to treat an

emergency medical condition.” (Id.).




                                                 3
Case 1:20-cv-00427-JB-B Document 19 Filed 05/06/21 Page 4 of 9                     PageID #: 620




       Plaintiff asserts that because of the various orders it was forced to “close its doors to its

dental practice.” (Id. at 12). Although the March 27 order permitted emergency procedures,

Plaintiff claims the procedures it performed constituted only “a di minimis portion of [it’s]

business.” (Id. at 13). Plaintiff made a claim to Defendant for Business Income, Extra Expense

and Civil Authority coverage based on this closure. (Id. at 16). Defendant informed Plaintiff it

was investigating the claim under a full reservation of rights. (Id. at 16-17; Doc. 1-9). Plaintiff

seeks a declaratory judgment that its claims constitute covered losses under the policy.

       Plaintiff alleges that “[d]ue to the COVID-19 pandemic and the resultant Civil Authority

Orders, the physical spaces of these other properties were unable to function in the manners in

which they had functioned prior to the COVID-19 pandemic.” (Doc. 1 at 15). Plaintiff claims its

loss was “direct” because it “directly and immediately lost the functionality of its property for

business purposes due to COVID-19.” (Id. at 15). Plaintiff contends that the loss was “physical”

because “[t]he physical space of the Covered Property is unable to function in the manner in

which it had functioned prior to the COVID-19 pandemic.” (Id.). Plaintiff’s claim culminates

alleging “as a result of the COVID-19 pandemic and the Civil Authority Orders, Plaintiff suffered

direct physical loss resulting in lost Business Income and incurred Extra Expense.” (Id. at 16).

       Defendant seeks to dismiss the Complaint because Plaintiff did not sustain “any losses

attributable to direct physical loss or damage to property,” which is an express requirement for

coverage. (Doc. 7 at 1). Defendant argues that Plaintiff’s Complaint consists of legal conclusions,

summary allegations unsupported by fact, and allegations that directly contradict the plain

language of the Policy . . ..” (Id. at 2). Defendant also argues that Alabama law requires claims

like Plaintiff’s to allege a direct physical loss or damage to property.


                                                  4
Case 1:20-cv-00427-JB-B Document 19 Filed 05/06/21 Page 5 of 9                       PageID #: 621




II. LEGAL STANDARD

       Rule 12(b)(6), Fed. R. Civ. P., provides a court may dismiss a claim for failure to state a

claim upon which relief can be granted. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). Conclusory statements, assertions or labels will not survive a 12(b)(6)

motion to dismiss. Id. A plaintiff’s claim has facial plausibility “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id.; see also Edwards v. Prime, Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

“Factual allegations must be enough to raise a right to relief above the speculative level[.]”

Twombly, 550 U.S. at 555 (citation omitted). “Although it must accept well-pled facts as true, the

court is not required to accept a plaintiff's legal conclusions.” Iqbal, 556 U.S. at 678.

III. DISCUSSION

       A. Alabama Insurance Contract Construction.

       Before considering the parties’ arguments, the Court finds it appropriate to review

Alabama’s principles of insurance contract construction. Matters of insurance contract

construction under Alabama law are well-settled. Generally,

       [t]he issue of whether a contract is ambiguous or unambiguous is a question of
       law for a court to decide. If a word or phrase is not defined in an insurance policy,
       then the court should construe the word or phrase according to the meaning a
       person of ordinary intelligence would reasonably give it.

Crook v. Allstate Indemnity Company, 2020 WL 3478552, *3 (Ala. June 26, 2020) (internal

brackets, citations, and quotation marks omitted). Further,



                                                  5
Case 1:20-cv-00427-JB-B Document 19 Filed 05/06/21 Page 6 of 9                       PageID #: 622




          [t]he court should not define words it is construing based on technical or legal
          terms. When analyzing an insurance policy, a court gives words used in the policy
          their common, everyday meaning and interprets them as a reasonable person in
          the insured's position would have understood them. If, under this standard, they
          are reasonably certain in their meaning, they are not ambiguous as a matter of
          law and the rule of construction in favor of the insured does not apply. A policy is
          not made ambiguous by the fact that the parties interpret the policy differently or
          disagree as to the meaning of a written provision in a contract. However, if a
          provision in an insurance policy is found to be genuinely ambiguous, policies of
          insurance should be construed liberally in respect to persons insured and strictly
          with respect to the insurer.

Id. at *4. See also Nationwide Mut. Ins. Co. v. Thomas, 103 So. 3d 795, 804 (Ala. 2012) (citing

Tate v. Allstate Ins. Co., 692 So. 2d 822 (Ala. 1997)). Further, “an insurance policy must be read

as a whole. The provisions of the policy cannot be read in isolation, but, instead, each provision

must be read in context with all other provisions.” Cowart v. Geico Cas. Co., 296 So.3d 266, 270

(Ala. 2019) (quoting Allstate Ins. Co. v. Hardnett, 763 So. 2d 963, 965 (Ala. 2000) (quoting

Attorneys Ins. Mut. of Alabama, Inc. v. Smith, Blocker & Lowther, P.C., 703 So. 2d 866, 870 (Ala.

1996)).

          B. Interpretation of the Insurance Policy.

          Resolution of Defendant's Motion with respect to each of the claimed coverages turns on

whether Plaintiff experienced a “Covered Cause of Loss.” As defined in the Policy, a “Covered

Cause of Loss” is a “direct ‘loss’ unless the ‘loss’ is excluded or limited” by the Policy. (Doc 1-2 at

7). The Policy’s coverage provisions states: “[w]e will pay for direct ‘loss’ to Covered Property

at the ‘premises’ caused by or resulting from any Covered Cause of Loss.” (Id. at 5) (emphasis

added). The parties dispute whether this requires an actual impact or change to the building or

whether it is sufficient to allege the threat of COVID-19 being present on the Covered Property




                                                   6
Case 1:20-cv-00427-JB-B Document 19 Filed 05/06/21 Page 7 of 9                       PageID #: 623




and those nearby businesses affected by the civil authority orders prevented Plaintiff from

operating its dental practice.

       This Court has considered the coverage afforded by similar policies in two previous cases.

See Hillcrest Optical, Inc. v. Cont'l Cas. Co., 2020 WL 6163142 (S.D. Ala. Oct. 21, 2020); Drama

Camp Prods., Inc. v. Mt. Hawley Ins. Co., 2020 WL 8018579 (S.D. Ala. Dec. 30, 2020). In both cases

this Court determined the policies did not afford coverage to the plaintiffs because they did not

allege a direct physical loss of their property. See id. Plaintiff argues this case presents different

policy language and different allegations, requiring a different result.           While the Court

acknowledges minor differences in the policy forms and allegations, the Court nonetheless finds

Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

       Although the phrase “direct physical loss” is not defined in the Policy, the Court finds that

its plain and literal meaning (based on certain related definitions in the Policy and applicable case

law) requires actual, physical damage to the covered premises. See Hillcrest Optical, 2020 WL

6163142; Drama Camp, 2020 WL 8018579. This meaning is clear and unambiguous, and the

Court therefore will enforce the insurance policy as written. See Safeway Ins. Co. of Ala., Inc. v.

Herrera, 912 So. 2d 1140, 1143 (Ala. 2005) (stating “[t]he court must enforce the insurance policy

as written if the terms are unambiguous.”).

       In analyzing Defendant’s Motion, the Court must set aside Plaintiff’s “labels and

conclusions” and consider the factual allegations of the Complaint in light of the plain meaning

of “direct physical loss” and the plain meaning of and definition in “direct ‘loss’ to Covered

Property.” See Twombly, 550 U.S. at 555. The pertinent factual allegations accepted as true and

viewed in the light most favorable to Plaintiff reflect that: the COVID-19 virus is airborne, easily


                                                  7
Case 1:20-cv-00427-JB-B Document 19 Filed 05/06/21 Page 8 of 9                       PageID #: 624




transmissible and may be found within Plaintiff's premises; Plaintiff was forced to suspend non-

emergency dental procedures due to the various orders and recommendations entered because

of the pandemic; businesses in Plaintiff’s area were also subject to and affected by those orders.

Notably, there is no allegation that Plaintiff had a single confirmed case of the virus in its offices

and specifically alleges the limited lifecycle of the COVID-19 virus on surfaces. These facts fall far

short of alleging actual, physical damage to Plaintiff's premises. Taking all of Plaintiff's factual

allegations as true and in the light most favorable to Plaintiff, the Complaint does not allege a

“direct ‘loss’ to covered property” by virtue of the mere existence and proliferation of the COVID-

19 virus in the community. Stated differently, Plaintiff has failed to “nudge[ ][its] claims across

the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

       On facts almost identical to those at bar, the court in Johnson v. The Hartford Financial

Services Group, Inc. dismissed an action brought by a group of dentists because the plaintiffs

failed to allege “that the COVID-19 virus caused any physical damage to the[ir] properties” or

that it caused “any tangible alteration to a single physical edifice or piece of equipment.” 2021

WL 37573, at *5 (N.D. Ga. Jan. 4, 2021). The court was not persuaded by the plaintiffs’ argument

that the damage was caused by “the omnipresent specter of COVID-19.” Id. The Johnson court

concluded that such “conjecture and speculation” could not defeat a motion to dismiss. Id.

       Plaintiff's reliance on the opinions in Studio 417, Inc. v. Cincinnati Insurance Company, 478

F. Supp. 3d 794, 796 (W.D. Mo. Aug. 12, 2020) (noting COVID-19 has a physical presence rather

than was physically present on plaintiff’s property), Blue Springs Dental Care, LLC v Owners

Insurance Company, 2020 WL 5637963, at *1 (W.D. Mo. Sept. 21, 2020) (denying a motion to

dismiss a complaint specifically alleging “actual contamination” and actual “presence of COVID-


                                                  8
Case 1:20-cv-00427-JB-B Document 19 Filed 05/06/21 Page 9 of 9                     PageID #: 625




19 on or around plaintiff’s property”) and North State Deli, LLC v. The Cincinnati Ins. Co., Inc.,

2020 WL 6281507 (N.C. Super. Ct. Oct. 9, 2020) (granting partial summary judgment based on

business interruption claim arising from mandatory COVID-19 closure orders) as support for a

contrary position is misplaced. The Court does not find those cases persuasive because they are

contrary to Alabama law, which applies here. See Hillcrest Optical, 2020 WL 6163142; Drama

Camp, 2020 WL 8018579. The Court also disagrees with their reasoning that the potential

attachment of a virus with a limited life cycle to the walls of a building could constitute a direct

loss to property, or, direct physical damage or direct physical loss. Plaintiff’s Complaint does not

allege the presence of the COVID-19 virus on Plaintiff’s premises. Rather the Complaint alleges

COVID-19 was present in the city of Mobile yet Plaintiff remained open for emergency

procedures, in accordance with the Orders issued by the Governor and/or other authorities.

       The Court finds that the Complaint fails to allege the direct physical loss or damage

necessary for coverage under the Policy. This deficiency means that Plaintiff has failed to state a

claim upon which relief can be granted. Defendant's Motion (Doc. 6) is GRANTED, and this action

is DISMISSED.

       DONE and ORDERED this 6th day of May, 2021.


                                                     /s/ JEFFREY U. BEAVERSTOCK
                                                     UNITED STATES DISTRICT JUDGE




                                                 9
